DETAILED ACTION
Notice to Applicant
In the amendment dated 2/22/2022, the following has occurred: Claim 2 has been amended; Claims 3-9, 11-18, and 20-25 have been canceled; Claims 26-34 have been added.
Claims 2 and 26-34 are pending and are examined herein. This is a Non-Final Rejection.

Note on Claim Interpretation
The claims have been amended to require “a region comprising magnesium […] [that] is positioned in a crystal defect or a vicinity of the crystal defect.” A review of the specification appears to find support for this amendment in paragraphs 0090, 0124, 0389-0394 of PGPub US 2020/0106093. Paragraph 0090 says, “Note that in this specification and the like, crystal defect refers to defects which can be observed from a TEM image and the like, that is, a structure in which another element enters the crystal.” Paragraph 0124 says “magnesium segregation can occur not only in the superficial portion of the positive electrode active material 100 but also in a grain boundary and the vicinity thereof and crystal defects and the vicinity thereof.” The term “crystal defect” therefore seems to mean a substitution of another element like Mg or an atom deficiency in the crystal structure of the layered lithium oxide containing cobalt. The phrase “positioned in a crystal defect or a vicinity of the crystal defect” is therefore read broadly as synonymous with, or as a part of, a surface region containing segregated Mg and undergoing crystal structure substitutions and/or deficiencies.  

Claim Rejections - 35 USC § 103
Claims *** are rejected under 35 U.S.C. 103 as being unpatentable over Blangero (US 2014/0212759 to Blangero et al.) in view of Niemöller (Niemöller et al. “In operando EPR investigation of redox mechanisms in LiCoO2.” Chemical Physics Letters 716 (2019) 231-236).

	Regarding Claims 2, 27, 30, and 32, Blangero teaches:
a battery comprising a positive electrode, a negative electrode, a separator, an electrolyte, and an exterior body (see e.g. paras 0001-0002, wherein all those elements are standard conventional elements in lithium-ion batteries)
	While Blangero does not explicitly teach every element of the battery, conventional battery-making techniques are implicit in the disclosure. Addition of a conductive additive is therefore either implicitly disclosed by the formation of cells disclosed in Blangero, or is obvious in view of e.g. US 2018/0190976 (para 0096), also to Blangero, which teaches addition of a conductive additive in similar cobalt-based cathode material batteries.
a positive active material of particles comprising a layered rock salt crystal structure in a first region at the core (para 0060)
wherein the core comprises cobalt and can comprise Al (para 0060)
wherein a second, surface region covers the first region and can contain cobalt (para 0062), magnesium (e.g. paras 0094, 0113, etc.), and LiF (see para 0011, and claim 37, in which a particularly narrow embodiment is claimed in which LiF is present on the surface in quantities up to 0.2 at%)
wherein the second, surface region comprises MgO and other oxides present on the surface known to have rock salt crystal structure (para 0062) and wherein the core LCO material comprises a rock salt crystal structure (para 0060)
wherein a maximum peak of the magnesium in the active material particle exists in the second, surface region (para 0062), wherein the magnesium and fluoride are segregated to the surface during a “second sintering” (e.g. para 0090) and wherein an arbitrarily define region in the vicinity of the surface can be defined comprising magnesium
the magnesium content ranging from 0.1 up to 1 mol% of the total composition, and being at least 5 times that concentration at the surface of the particles (para 0011), which reads on the limitation requiring 1-16 at% Mg
	The limitation “wherein a crystal orientation of at least a part of the first region and a crystal orientation of at least a part of the second region are substantially aligned with each other” has been interpreted in view of the instant specification and Applicant’s arguments to be a result of the mixing and heating steps disclosed in e.g. instant paras  0084-0086. Given that Blangero appears to teach the layered rock salt core and a surface structure containing rock salt crystal structures like MgO, formed via mixing of raw materials followed by firing for temperatures and times (e.g. 925 °C for 12 hours) that substantially overlap with the instant enabling disclosure, Blangero is interpreted to render obvious a range of materials at least some of which read on the claimed “alignment.”
	Blangero does not explicitly discuss:
wherein a region comprising magnesium is “in a crystal defect or a vicinity of the crystal defect”
wherein the second region comprises cobalt oxide having divalent cobalt in EELS
	Blangero follows substantially the same method as the instant invention and would therefore be expected to produce some divalent at the surface insofar as the instant invention also does. Blangero teaches magnesium segregation to the surface to form rock salt, which would appear to necessarily form “a defect” within the meaning of the claim, or to be near a “defect” such as a boundary, in its rock salt form. 
	Applicant has pointed to para 0130 of Blangero for evidence that no divalent cobalt exists at the surface. There is some dispute in the literature about what form cobalt exists, with some saying its Co2+, some saying its Co3+ and some saying its an intermediate form. In any case, it would have been obvious to one of ordinary skill in the art to use the positive electrode in a battery with a conventional battery electrolyte. Blangero teaches a conventional electrolyte (see e.g. para 0094). Niemöller, investigating 
	Regarding Claims 28 and 33, Blangero teaches:
wherein there is fluorine in the surface region in the “vicinity” of crystal defects with magnesium within the broadest reasonable interpretation of the claims by virtue of the magnesium segregation and the teaching in Niemöller that exposure to electrolyte produces defects in surface regions
Claims 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blangero (US 2014/0212759 to Blangero et al.) in view of Niemöller (Niemöller et al. “In operando EPR investigation of redox mechanisms in LiCoO2.” Chemical Physics Letters 716 (2019) 231-236), in further view of Tatsumi (US Patent No. 7,615,315 to Tatsumi et al.).
	Regarding Claims 26 and 31, Blangero does not explicitly teach:
the ratio of magnesium to fluorine at the surface
	Tatsumi, however, from the same field of invention, regarding a lithium oxide positive active material with magnesium and fluorine segregated to the surface (see e.g. column 5) teaches that the magnesium can be present up to 2 at% (column 5 lines 43-49) while the fluorine at% can be present at up to 0.8 at%, including at lesser values such as e.g. 0.5 at% (column 5 lines 56-60). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). Absent evidence of unexpected results for the particularly . 
Claims 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blangero (US 2014/0212759 to Blangero et al.) in view of Niemöller (Niemöller et al. “In operando EPR investigation of redox mechanisms in LiCoO2.” Chemical Physics Letters 716 (2019) 231-236), in further view of Tatsumi (US Patent No. 7,615,315 to Tatsumi et al.), in further view of Choi (US 2016/0276658 to Choi et al.)
	Regarding Claims 26 and 31, Blangero does not explicitly teach:
inclusion of nickel and/or manganese in the lithium oxide
	Such substitution was conventional in the art affecting such things as capacity, power, and fade with relatively predictable results. Choi, for example, teaches a fluorine-containing complex oxide that can contain Co, Mn, and Ni (paras 0023-0024) and can include MgO and LiF as raw materials for a surface coating layer (para 0043). It would have been obvious to one of ordinary skill in the art to use Mn/Ni as desired with the motivation to change the charging/discharging properties of the lithium oxide.
Response to Arguments
Applicant’s arguments submitted 2/22/2022 have been considered but do not place the application in condition for allowance. Applicant argues that Blangero does not teach divalent cobalt at the surface. The rejections have therefore been modified in view of the amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723